Exhibit 10.13


























RAYONIER ADVANCED MATERIALS INC.




2017 PERFORMANCE SHARE AWARD PROGRAM




MARCH 2017






1



--------------------------------------------------------------------------------

Exhibit 10.13




Rayonier Advanced Materials Incentive Stock Plan
March 2017 Long Term Incentive Awards






I.    Performance Shares for Senior Executives Grade 19 or higher


Performance Measure: Return on Invested Capital
Performance Period: January 1, 2017 through December 31, 2019 (36 months)
Performance Payout: 0 - 200% of Award Grant, based upon established Share Award
Valuation Formula
Share Award Valuation Formula: Return on Invested Capital, as measured over a
three-year period. Target and range (Threshold to Maximum) to be approved in
February 2017.
TSR Modifier: TSR at or above the 75th percentile will result in the application
of a +25% multiplier to performance share payouts while TSR at or below the 25th
percentile will result in the application of a -25% multiplier to performance
share payouts. There is no multiplier applied to performance share payouts if
TSR performance is between the 25th and 75th percentile.


TSR peer group will be the S&P SmallCap 600 Capped Materials Index.
Form of Payout: Stock
Accrued Dividends/Interest: Dividend equivalents will be accrued and payable at
the end of the performance period along with interest on dividends at a rate
equal to the prime rate, as reported in the Wall Street Journal, adjusted and
compounded annually.
Award Date: March 1, 2017


II.    Performance Shares for non-executives (grade 15-18)


Performance Measure: Return on Invested Capital
Performance Period: January 1, 2017 through December 31, 2019 (36 months)
Performance Payout: 0 - 200% of Award Grant, based upon established Share Award
Valuation Formula
Share Award Valuation Formula: Return on Invested Capital, as measured over a
three-year period. Target and range (Threshold to Maximum) to be approved in
February 2017.
Form of Payout: Stock
Accrued Dividends/Interest: Dividend equivalents will be accrued and payable at
the end of the performance period along with interest on dividends at a rate
equal to the prime rate, as reported in the Wall Street Journal, adjusted and
compounded annually.
Award Date: March 1, 2017


2



--------------------------------------------------------------------------------

Exhibit 10.13




Participant Notice
The 2017 Performance Share Award Program (the “Program”) will utilize ROIC as
the measure for determining performance and award outcomes. This metric for the
2017 Program will be measured over a three-year period beginning January 1, 2017
and ending December 31, 2019.
Results for each of the three years in the performance period will be measured
independently of the results of the other years. The three individual results
will be added together. Participants can earn between 0% and 200% of the target
award.
ROIC is a measure of how well a company is using its money to generate returns.
For purposes of the Program, ROIC is defined as:
(Net operating profit after taxes “NOPAT”1 NOPAT = ((Operating profit less
excluded items)x(1-tax rate as assumed in the LRP)) / (Debt - Cash + Stockholder
Equity (Deficit))
The final number of shares of stock in an Award will be determined as follows:
•
The ROIC performance will be calculated and payout levels will be determined per
the following table for the program. The interpolative table for 2018 and 2019
will be published at the time the objective is communicated.

ROIC Level for 2017
Award (Expressed as a Percent of Target
 
 
 
 
Left blank intentionally. Will be completed when objectives are approved and
communicated.
 
 
 
 
 
 



•
Payment, if any, will be made in RYAM stock, and may be reduced, to the extent
allowed under applicable regulations, by the number of shares of stock equal in
value to the amount needed to cover associated tax liabilities.

•
Dividend equivalents and interest will be paid in cash on the number of RYAM
shares of stock earned under the Program.

•
Dividend equivalents and interest will be calculated by taking the dividends
paid on one share of RYAM stock during the performance period times the number
of shares of stock awarded at the end of the period. Interest on such dividends
will be earned at a rate equal to the prime rate as reported in the Wall Street
Journal, adjusted and compounded annually; from the date such cash dividends
were paid by the Company.

•
Total Awards will be valued on March 1 following the end of the three year
performance period using the average of the closing price of the ten trading
days preceding this date. Awards, including dividends and interest, will be
distributed to participants as soon as practicable following the valuation date.

•
Target awards will be prorated in cases of retirement, death, or disability in
accordance with Plan provisions.

•
The following will be excluded from the ROIC calculation:

◦
Additional impact of accounting expense associated with the plan

◦
Unusual non-recurring income and expense items defined as below.

▪
business acquisition costs

▪
environmental liability adjustments in excess of LRP amounts

▪
restructuring and impairment charges

▪
bond repurchases gains or losses

▪
financing issuance costs

▪
changes in accounting methods or principals different than those assumed in the
LRP

◦
Results of material business acquisitions not included in the calculation of the
target ROIC amounts above will be excluded in the year of the acquisition but
included in the calculations for the remaining years of the program



For certain employees, awards will consist of an additional metric used as a
“modifier” to the total award. TSR peer group will be the S&P SmallCap 600
Capped Materials Index.


3
1 NOPAT = ((Operating profit less excluded items)x(1-tax rate as assumed in the
LRP))





--------------------------------------------------------------------------------

Exhibit 10.13


The final results of the 2016 program will be modified as follows:
TSR Ranking
Modifier
Below the 25th percentile
Results are reduced by 25%
Greater than or equal to the 25th percentile but less than the 75th percentile
Results are not modified
Greater than or equal to the 75th percentile
Results are increased by 25%





4

